Name: Regulation (EEC) No 18/69 of the Council of 20 December 1968 supplementing Regulation No 171/67/EEC by provisions concerning the advance fixing of the export refund on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 3 7.1.69 Official Journal of the European Communities No L 3/ 1 REGULATION (EEC) No 18/69 OF THE COUNCIL of 20 December 1968 supplementing Regulation No 171/67/EEC by provisions concerning the advance fixing of the export refund on olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, establishing theHaving regard to the Treaty European Economic Community ; possible intodruction of protective measures, pro ­ vision should be made for an interval between the lodging of the application for advance fixing and its approval ; Whereas, to prevent speculation, provision should be made for the lodging of a deposit guaranteeing that exportation is effected within the period of the ad ­ vance fixing; HAS ADOPTED THIS REGULATION: Article 1 The following Article 7a shall be added to Regu ­ lation No 171/67/EEC : 'Article 7a Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as amended by Regulation (EEC) No 2146/68,2 and in particular Article 18 (2) thereof; Having regard to Council Regulation No 162/66/ EEC3 of 27 October 1966 on trade in oils and fats be ­ tween the" Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; Whereas Article 18 of Regulation No 136/66/EEC provides for the possibility of the export refund on olive oil being fixed in advance; whereas it is there ­ fore necessary to supplement in this respect Council Regulation No 171/67/EEC4 of 27 June 1967 on ex ­ port refunds and levies on olive oil, as amended by Regulation (EEC) No 1031/685 ; Whereas, in view of normal trade practice on the world market, the period of advance fixing must be so fixed as to allow export contracts to be fulfilled ; Whereas, to allow transactions to be effected at the beginning of a new marketing year, it would be ad ­ visable to provide ror the possibility of the refund previously applicable being retained for a limited period; Whereas, to allow the number of applications for advance fixing to be assessed as a preliminary to the 1 . The amount of the refund applicable shall be that in force on the day of exportation . 2 . However, subject to the provisions of para ­ graph 3 , the refund applicable on the day on which the application for the export licence is lodged, adjusted on the basis of the threshold price valid on the day of exportation, shall be ap ­ plied , if the party concerned so requests when ap ­ plying for the licence, to exports effected not later than the end of the second month following the month in which the application was lodged . Without prejudice to the application of Article 20 of Regulation No 136/66/EEC and Article 6 of Regulation No 162/66/EEC, the application for advance fixing of the refund shall be approved when three working days have elapsed since the application was lodged . 1 OJ No 172, 30.9.1966, p . 3025/66 . 2 OJ No L 314, 31.12.1968, p . 1 . 3 . A decision may be taken, in accordance with the procedure laid down in Article 38 of Regu ­ lation No 136/66/EEC, to adjust the refund fixed in advance for exports effected during the first month of the marketing year following the year in 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No 130, 28.6.1967, p. 2600/67. 5 OJ No L 177, 24.7.1968, p . 1 . 4 Official Journal of the European Communities which the application for advance fixing was lodged on the basis of the threshold price valid for the last month of the latter marketing year.' except in cases of force majeure, shall be forfeited in whole or in part if exportation is not effected within the period specified in Article 7 (a) (2).' Article 2 Article 3 The following Article 7b shall be added to Regu ­ lation No 171/67/EEC : 'Article 7b This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until the end of the 1968/69 marketing year. The application for the advance fixing of the re ­ fund shall be accompanied by a deposit which, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1968 . For the Council The President V. LATTANZIO